Exhibit Bronco Drilling Company, Inc. Announces Second Quarter Results OKLAHOMA CITY, August 10, 2009 (BUSINESS WIRE)—Bronco Drilling Company, Inc.,(Nasdaq/GS:BRNC), announced today financial and operational results for the three months and six months ended June 30, 2009. Consolidated Results Revenues for the second quarter of 2009 were $27.5 million compared to $50.6 million for theprevious quarter and $69.8 million for the second quarter of 2008.Net loss for the second quarter of 2009 was $7.2 million compared to a net loss of $1.7 million for the previous quarter and net income of $4.3 million for the second quarter of 2008. The Company generated EBITDA of $2.6 million for the second quarter of 2009 compared to $13.1 million for the previous quarter and $20.6 million for the second quarter of 2008. The Company’s fully diluted earnings per share for the quarter ended June 30, 2009, were a loss of $0.27 based on 26.7 million shares. Land Drilling Average operating land rigs for the second quarter of 2009 were 45 compared to 45 for the previous quarter and 45 for the second quarter of 2008.Revenue days for the quarter decreased to 1,311 from 2,362 for the previous quarter and from 3,355 for the second quarter of 2008.Utilization for the second quarter of 2009 was 32% compared to 58% for the previous quarter and 82% for the second quarter of 2008.Average daily cash margins for our land drilling fleet for the quarter ended June 30, 2009, were $6,304 compared to $7,613 for the previous quarter and $7,088 for the second quarter of Well Servicing Average operating workover rigs for the second quarter of 2009 were 52 compared to 52 for the previous quarter and 53 for the second quarter of 2008.Revenue hours for the quarter decreased to 3,374 from 8,012 for the previous quarter and from 25,533 for the second quarter of 2008.Utilization for the second quarter of 2009 was 10% compared to 24% for the previous quarter and 75% for the second quarter of 2008.Average hourly cash margins for our well servicing fleet for the quarter ended June 30, 2009, were ($70) compared to $58 for the previous quarter and $127 for the second quarter of 2008.The company announced in June the temporary suspension of this business segment in anticipation of more favorable market conditions. Recent Events Subsequent to the end of the second quarter, the company has entered into two definitive contracts to provide drilling services in the Chicontepec Basin in Mexico.The duration of the contracts is two years and will require six drilling rigs.The company expects the first rigs to begin work in early September and expects all six rigs to be operating by the middle of October. About Bronco Drilling Bronco Drilling Company, Inc., a publicly held company headquartered in Edmond, Oklahoma, is a provider of contract land drilling services and workover services to oil and natural gas exploration and production companies. Bronco’s common stock is quoted on The Nasdaq Global Select Market under the symbol “BRNC.” For more information about Bronco Drilling Company, Inc., visit http://www.broncodrill.com. -1- Bronco Drilling Company, Inc. and Subsidiaries CONSOLIDATED BALANCE SHEETS (Amounts in thousands, except share par value) June 30, December 31, 2009 2008 ASSETS (Unaudited) CURRENT ASSETS Cash and cash equivalents $ 46,365 $ 26,676 Receivables Trade and other, net of allowance for doubtful accounts of $3,140 and $3,830 in 2009 and 2008, respectively 30,038 65,817 Unbilled receivables 386 2,940 Income tax receivable 1,550 2,072 Current deferred income taxes 2,249 2,844 Current maturities of note receivable from affiliate 1,932 6,900 Prepaid expenses 1,213 572 Total current assets 83,733 107,821 PROPERTY AND EQUIPMENT - AT COST Drilling rigs and related equipment 524,227 512,158 Transportation, office and other equipment 43,504 43,912 567,731 556,070 Less accumulated depreciation 147,412 123,915 420,319 432,155 OTHER ASSETS Note receivable from affiliate, less current maturities 1,521 3,451 Investment in Challenger 62,318 62,875 Intangibles, net, and other 4,757 6,052 68,596 72,378 $ 572,648 $ 612,354 LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Accounts payable $ 3,628 $ 18,473 Accrued liabilities 8,788 16,249 Current maturities of long-term debt 86 1,464 Total current liabilities 12,502 36,186 LONG-TERM DEBT,less current maturities 112,415 116,083 DEFERRED INCOME TAXES 60,980 66,074 COMMITMENTS AND CONTINGENCIES (Note 6) STOCKHOLDERS' EQUITY Common stock, $.01 par value, 100,000 shares authorized; 26,657 and 26,346 shares issued and outstanding at June 30, 2009 and December 31, 2008 268 267 Additional paid-in capital 305,622 304,015 Retained earnings 80,861 89,729 Total stockholders' equity 386,751 394,011 $ 572,648 $ 612,354 -2- Bronco Drilling Company, Inc. and Subsidiaries CONSOLIDATED STATEMENTS OF OPERATIONS (Amounts in thousands, except per share amounts) Three Months Ended June 30, Six Months Ended June 30, 2009 2008 2009 2008 (Unaudited) (Unaudited) REVENUES Contract drilling revenues, including 0%, 2%, 0%, and 1% to related parties $ 26,498 $ 60,494 $ 74,323 $ 114,567 Well service, including 0%, 2%, 0%, and 1% to related parties 1,020 9,320 3,799 17,543 Gain on Challenger transactions - (1,507 ) - 3,200 27,518 68,307 78,123 135,310 EXPENSES Contract drilling 18,234 36,715 48,078 69,909 Well service 1,257 6,079 3,572 11,022 Depreciation and amortization 11,962 12,457 24,488 24,382 General and administrative 4,930 5,414 10,118 11,153 36,383 60,665 86,257 116,466 Income from operations (8,865 ) 7,642 (8,134 ) 18,844 OTHER INCOME (EXPENSE) Interest expense (1,855 ) (1,161 ) (4,154 ) (2,387 ) Interest income 163 274 164 1,009 Equity in income of Challenger (969 ) (69 ) (557 ) 1,776 Other 260 308 (306 ) 453 (2,401 ) (648 ) (4,853 ) 851 Income (loss) before income taxes (11,266 ) 6,994 (12,987 ) 19,695 Income tax expense (benefit) (4,108 ) 2,655 (4,119 ) 7,208 NET INCOME (LOSS) $ (7,158 ) $ 4,339 $ (8,868 ) $ 12,487 Income (loss) per common share-Basic $ (0.27 ) $ 0.17 $ (0.33 ) $ 0.48 Income (loss) per common share-Diluted $ (0.27 ) $ 0.16 $ (0.33 ) $ 0.47 Weighted average number of shares outstanding-Basic 26,657 26,270 26,623 26,267 Weighted average number of shares outstanding-Diluted 26,657 26,388 26,623 26,340 The accompanying notes are an integral part of these statements. -3- Non-GAAP Financial Measures This press release includes a presentation of average daily cash margin for our land drilling fleet, average hourly cash margin for our well servicing fleet and EBITDA which are not financial measures recognized under generally accepted accounting principles, or GAAP.Average daily cash margin is a non-GAAP financial measure equal to net income, the most directly comparable GAAP financial measure, minus well service revenue, plus well service expense, income tax expense, other expense, general and administrative expense, depreciation, amortization and impairments divided by revenue days for the period.Average hourly cash margin is a non-GAAP financial measure equal to net income, the most directly comparable GAAP financial measure, minus contract drilling revenue, plus contract drilling expense, income tax expense, other expense, general and administrative expense, depreciation, amortization and impairments divided by revenue hours for the period.EBITDA is a non-GAAP financial measure equal to net income, the most directly comparable GAAP financial measure, plus interest expense, income tax expense, depreciation, amortization and impairments. We have presented average daily cash margin, average hourly cash margin and EBITDA because we use these metrics as an integral part of our internal reporting to measure our performance and to evaluate the performance of our senior management. We consider these metrics to be important indicators of the operational strength of our business. A limitation of these metrics, however, is that they do not reflect the periodic costs of certain capitalized tangible and intangible assets used in generating revenues in our business. Management evaluates the costs of such tangible and intangible assets through other financial measures, such as capital expenditures, investment spending and return on capital. Therefore, we believe that average daily cash margin, average hourly cash margin and EBITDA provide useful information to our investors regarding our performance and overall results of operations. Neither average daily cash margin, average hourly cash margin nor EBITDA is intended to be a performance measure that should be regarded as an alternative to, or more meaningful than, either net income as an indicator of operating performance or to cash flows from operating activities as a measure of liquidity. In addition, none of these metrics is intended to represent funds available for dividends, reinvestment or other discretionary uses, and should not be considered in isolation or as a substitute for measures of performance prepared in accordance with GAAP. These non-GAAP financial measures may not be comparable to similarly titled measures presented by other companies, and may not be identical to corresponding measures used in our various agreements. The following presents a reconciliation of average daily cash margin and EBITDA to net income, the most directly comparable GAAP financial measure (in thousands, except revenue days and average daily cash margin): Three Months Ended Three Months Ended June 30, March 31, 2009 2008 2009 (Unaudited) (Unaudited) Reconciliation of average daily cash margin to net income: Net income $ (7,158 ) $ 4,339 $ (1,709 ) Well service revenue (1,020 ) (9,320 ) (2,779 ) Well service expense 1,257 6,079 2,315 Income tax expense (4,108 ) 2,655 (11 ) Other expense 2,401 2,155 2,452 General and administrative 4,930 5,414 5,188 Depreciation and amortization 11,962 12,457 12,526 Drilling margin 8,264 23,779 17,982 Revenue days 1,311 3,355 2,362 Average daily cash margin $ 6,304 $ 7,088 $ 7,613 Three Months Ended Three Months Ended June 30, March 31, 2009 2008 2009 (Unaudited) (Unaudited) Reconciliation of average hourly cash margin to net income: Net income $ (7,158 ) $ 4,339 $ (1,709 ) Contract drilling revenue (26,498 ) (60,494 ) (47,826 ) Contract drilling expense 18,234 36,715 29,844 Income tax expense (4,108 ) 2,655 (11 ) Other expense 2,401 2,155 2,452 General and administrative 4,930 5,414 5,188 Depreciation and amortization 11,962 12,457 12,526 Well service margin (237 ) 3,241 464 Operating hours 3,374 25,533 8,012 Average hourly cash margin $ (70 ) $ 127 $ 58 Three Months Ended Three Months Ended June 30, March 31, 2009 2008 2009 (Unaudited) (Unaudited) Calculation of EBITDA: Net income (loss) $ (7,158 ) $ 4,339 $ (1,709 ) Interest expense 1,855 1,161 2,299 Income tax expense (benefit) (4,108 ) 2,655 (11 ) Depreciation and amortization 11,962 12,457 12,526 EBITDA $ 2,551 $ 20,612 $ 13,105 -4- Cautionary Note Regarding Forward-Looking Statements The information in this press release contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended.These forward-looking statements include, but are not limited to, comments pertaining to estimated contract duration and expected operating dates.Such statements are subject to risks, uncertainties and assumptions, including, but not limited to, early termination by the customer pursuant to the contract or otherwise, cancellation or completion of certain contracts or projects earlier than expected, operating hazards and other factors described in Bronco Drilling
